Citation Nr: 1506406	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  10-05 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include panic disorder, depression, and/or posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

In March 2011, the Veteran testified at the RO before a Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  

Within the December 2008 rating decision on appeal, the Veteran was denied service connection for a panic disorder.  Because, however, the medical record reflects and the Veteran has claimed multiple psychiatric diagnoses, including panic disorder, depression, and PTSD, the claim on appeal has been recharacterized as service connection for a psychiatric disorder.  See Clemons v Shinseki, 23 Vet App 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim reported symptoms, and the other information of record).  

This claim was previously before the Board in March 2014, at which time the Board found new and material evidence had been received to reopen a service connection claim for a psychiatric disorder.  This issue was then remanded to the agency of original jurisdiction (AOJ) for additional development and consideration on the merits.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam and was not exposed to combat during service.  

2.  A psychiatric disorder did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease, injury, or stressor event.  

3.  A psychiatric disorder is not due to or aggravated by a service-connected disability.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in service, nor may it be presumed to have been incurred therein or as due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice in the form of November 2008 and April and June 2014 letters which informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an initial rating and effective date for an award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  This VCAA notice was also issued to the Veteran prior to the rating decisions from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded a VA medical examination and opinion in December 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

Additionally, the Veteran provided testimony at a March 2011 Board hearing.  The undersigned Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate the Veteran's claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103 , 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks service connection for a psychiatric disorder.  He asserts he first began experiencing symptoms of a psychiatric disorder in service, and such symptoms have continued since that time.  Specifically, he asserts that he experienced a personality change during service, a result of onset of a panic disorder at that time.  He has also alleged experiencing stressor events during service, resulting in a diagnosis of PTSD.  In the alternative, the Veteran alleges he has a current psychiatric disorder resulting from or aggravated by a service-connected disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  Service connection for PTSD is warranted if a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  In such situations, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including certain types of psychoses, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  38 C.F.R. § 3.384 defines psychosis as including a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.

Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran was without any psychiatric abnormalities at the time he was examined for active duty service in 1967.  The service treatment records and annual physical examination reports are likewise negative for any diagnosis of or treatment for a psychiatric disorder, or any psychiatric symptomatology.  On the September 1970 report of medical history at service separation, the Veteran denied depression or excessive worry, frequent or terrifying nightmares, or nervous trouble of any sort.  A concurrent service separation medical examination was likewise negative for any psychiatric abnormality.  

Based on the above, the Board finds a psychiatric disorder was not diagnosed or incurred during service.  The service treatment records do not reflect the Veteran ever sought treatment for psychiatric symptoms during service, and was not noted to display any of the same.  Additionally, the service separation examination and concurrent report of medical history were negative for a psychiatric abnormality or such symptomatology.  As such, the Board cannot conclude a psychiatric disorder manifested during service.  

The Board further finds that a psychosis did not manifest to a compensable (10 percent) degree within a year of service separation.  Indeed, the record does not reflect the Veteran has been diagnosed with a disease characterized as a psychosis under 38 C.F.R. § 3.384, and was not diagnosed with any psychiatric disabilities until many years after service.  While the Veteran filed several VA compensation claims for disabilities of the low back and right hip in the years immediately following service, he did not report or seek compensation for a psychiatric disability.  Likewise, while he was provided VA examinations for his claimed orthopedic disabilities following service, he did not report psychiatric symptoms at that time.  See October 1976 VA examination describing nervous system, including psychiatric and personality as having no defects and normal. 

Regarding the Veteran's service connection claim for PTSD, while the Veteran did serve in Thailand, his DD-214 Certificate of Release or Discharge from Active Duty Service is negative for any indications of combat service or exposure to combat.  In making his claim for PTSD, he has reported two stressor events.  First, he has stated that while on leave in Thailand, he came across another service member who had been stabbed in an alley.  Second, the Veteran has stated that while stationed in Thailand, he feared for his life, due to the possibility of the Viet Cong sneaking over the border and attacking his base.  He experiences recurring anxiety and nightmares over these stressors, according to his statements.  Nevertheless, the Veteran has not alleged or established combat exposure or any other situation involving fear of hostile military or terrorist activity.  Moreover, VA has been unable to confirm that stabbing incident reported by the Veteran.  In support of his claim, the Veteran has submitted a buddy statement allegedly confirming the stabbing incident.  This statement will be considered below.  

In March 1978, the Veteran was afforded a VA medical examination in conjunction with his service connection claim for a low back disorder.  He also reported a nervous condition, the symptoms of which had reportedly begun within the past year.  Thus, by the Veteran's own admission at that time, the first symptoms of a nervous condition did not begin until more than five years after service separation.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the Board concludes a psychosis did not manifest to a compensable degree within a year of service separation.  

The Veteran has himself alleged that he began to experience panic attacks and other psychiatric symptomatology during service.  He stated he began to feel anxious, depressed, and irritable during his active duty service or shortly thereafter.  The statement received from the Veteran's fellow service member also indicates the Veteran was quite upset after witnessing the other soldier being stabbed.  

Nevertheless, the Veteran and the fellow solider are not competent to assert onset of a psychiatric disorder in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's and other lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Diagnosing and determining the cause of psychiatric disabilities requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning.  See The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder).

Lay testimony on the etiology of a current diagnosis of a psychiatric disorder is not competent in the present case, because neither the Veteran nor the fellow soldier are competent to diagnosis a psychiatric disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  While they are competent to testify regarding such observable symptomatology as a depressed mood, such assertions of in-service symptomatology do not equate to a diagnosis.  While all lay assertions must be considered, the Board finds they are not as probative as the remainder of the competent evidence of record.  Furthermore, the Veteran has not asserted that he is reporting the opinion of a competent expert as told to him, and his lay assertions have not later been affirmed by a competent expert.  

Additionally, the Veteran has previously stated on several occasions that his symptoms first began many years after service.  As noted above, the Veteran first reported a nervous condition in March 1978 and asserted at that time that the symptoms began within the prior year.  In a 1993 statement, a private doctor, R.L.L., D.O., stated he has treated the Veteran intermittently since 1982 for a variety of disorders, including chronic anxiety.  

The Veteran was afforded private psychiatric treatment in April 1994.  Alcoholism and an adjustment disorder were diagnosed at that time.  No date of onset was indicated.  The Veteran did report, however, that his panic attacks began approximately six years ago.  

The Veteran was seen by a VA physician in June 1994 for psychiatric symptoms.  He reported panic attacks, poor sleep, and a sense of foreboding.  He had been experiencing such symptoms for approximately five years, by his own account.  Reported stressors included financial difficulties, alcohol and drug addiction, and recurrent back pain.  He reported private psychiatric care beginning that same year but denied any past hospitalization for psychiatric treatment.  The final diagnosis was of panic attacks.  In July 1994, a diagnosis of depression was added.  

Beginning in 2002, the Veteran again sought VA outpatient treatment for psychiatric symptoms.  He reported panic attacks, a depressed mood, and a lack of motivation or interest in pleasurable activities.  He stated these symptoms began during his time in prison in the 1980's.  He was diagnosed with panic disorder with agoraphobia and alcohol and nicotine dependence.  

Thus, based on the Veteran's own reports to private and VA examiners prior to the filing of his claim for compensation, his symptoms first began many years after service, and were unrelated to any incidents of service.  These earlier statements contradict the Veteran's later claims of onset of psychiatric symptomatology during service, and weaken his credibility.  

In December 2014, the Veteran's claims file was presented to a VA examiner for a medical opinion.  After reviewing the Veteran's entire medical history as found within the claims folder, the examiner found no evidence of onset of a psychiatric disorder during service.  As the Veteran was not diagnosed with a psychiatric disorder until many years after service, the examiner opined that any current psychiatric disorder was unrelated to the Veteran's service and did not have its onset therein.  Regarding the alleged PTSD, the examiner noted that following service, the Veteran has in the past reported several post-service stressors.  Specifically, he has a history of having been shot in 1973 or 1974, and having gone to prison for two years beginning in 1986 for drug possession.  The examiner further noted that the Veteran did not start reporting any psychiatric symptoms directly related to service until very recently.  Finally, regarding the Veteran's alleged fear of being attacked by Vietnamese troops while stationed in Thailand, the examiner found that this fear did not meet the diagnostic criteria to support a PTSD diagnosis related to service.  As such, the examiner was of the opinion that a current diagnosis of PTSD was not warranted and that any such diagnosis would be unrelated to any incident of service.  

As noted above, the Veteran has provided a note, allegedly written by a fellow soldier, confirming that the Veteran witnessed the stabbing of another service member while on leave in Thailand.  Even assuming the veracity of this note, however, the December 2014 VA examiner ultimately determined that a current diagnosis of PTSD was not warranted.  The Board acknowledges that the Veteran has in the past been diagnosed with PTSD by VA psychologists.  These parties, however, were not made aware of the Veteran's post-service stressor events, including his being shot in the early 1970's and his prison term.  These examiners were also not able to review the remainder of the Veteran's medical history, including his early reports that his symptoms began or were related to his time in prison.  As the December 2014 examiner's opinion is the only opinion based on the entirety of the record, it is considered most probative by the Board.  

Regarding the question of whether the Veteran has a current psychiatric disability caused or aggravated by a service-connected disability, this question was also addressed by the December 2014 VA examiner.  The examiner noted that the Veteran has been granted service connection for a chronic lumbosacral strain with arthritis.  While the evidence supported a current diagnosis of panic disorder, the examiner also found evidence of a mixed personality disorder.  Moreover, the examiner opined that the Veteran's panic disorder was unrelated to his lumbosacral strain, as the Veteran had previously attributed his panic attacks to his experiences in prison and his nonservice-connected heart disorder.  Regarding the Veteran's mixed personality disorder, the examiner opined that it contributed to his low back disorder and not vice versa.  Moreover, service connection may not be granted for a personality disorder.  38 C.F.R. § 3.303(c).  

Based on these medical examination and treatment reports and the other competent evidence of record, the Board finds the preponderance of the evidence to be against the claim of service connection for a psychiatric disorder, to include PTSD.  The Veteran was not diagnosed with a current psychiatric disorder during service, and a VA examiner has reviewed the entire file and found no evidence of a link between service and the current psychiatric diagnoses.  The examiner also found a current diagnosis of PTSD was not warranted, and the Veteran had not alleged in-service stressors sufficient to result in such a diagnosis in the present case.  Finally, the VA examiner determined that a current psychiatric disability was not caused or aggravated by the Veteran's service-connected lumbosacral strain.  Thus, service connection for any type of psychiatric disorder must be denied.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, and the claim must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  










ORDER

Service connection for a psychiatric disability, to include PTSD, depression, and a panic disorder, is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


